Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 6-9, 14-17 and 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.

Claims 1-5, 10-13 and 18 are pending and considered in this Non-Final Office Action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/16/2022, 5/20/2022 and 9/13/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

With exception of Non-Patent Literature Cite No. 2 of the information disclosure statement (IDS) filed 6/24/2021, the information disclosure statement appears to be in compliance with the provisions of 37 CFR 1.97 and are being considered by the examiner.
Regarding Non-Patent Literature Cite No. 2 the information disclosure statement (IDS) filed 6/24/2021, the citations fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the applicant has not provided the publication date of the references. See 37 CFR 1.98(b)(5). It has been placed in the application file, but the information referred to in Cite No. 2 has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 10-13 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10, 12-13 and 18 of copending Application No. 16/952,904 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the patentably indistinct claims have not in fact been patented. The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:

Claims of instant App.
Claims of co-pending App. 16/952,904
1
1
2
1
3
3
4
4
5
5
10
10
11
10
12
12
13
13
18
18


The chart above maps claims containing similar subject matter as between the instant application and the noted copending application.  It is clear that all the elements of claims 1-5, 10-13 and 18 of the instant application are to be found in the claims noted above in co-pending application 16/952,904 and although the claims of the two applications are not identical, they are not patentably distinct from each other because the differences between the above-noted claims of application 16/952,904 and the corresponding claims of the instant application merely relate to non-functional details or obvious variants of substantially similar structural/functional limitations, which would have been deemed obvious by one skilled in the art.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-5, 10-13 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed method in claims 1-5; the claimed device in claims 10-13; and the claimed non-transitory computer-readable storage medium in claim 18 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-5, 10-13 and 18.

In accordance with Step 2A, Prong One, claims 1-5, 10-13 and 18, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

acquiring, from map application data, geographic location point active data in a to-be-monitored future time frame and N historical time frames before the to-be-monitored time frame respectively for a to-be-monitored region, the N being a positive integer; and
inputting feature vectors of the geographic location point active data in the to-be-monitored time frame and the N historical time frames before the to-be-monitored time frame into a pre-trained economic state monitoring model, to obtain economic indicator data of the to-be-monitored region in the to-be-monitored time frame.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical concepts (i.e. mathematical relationships; mathematical formulas or equations; mathematical calculations). Specifically, the claimed invention recites steps for acquiring geographic data to input in an economic mathematical model for analysis, which is a mathematical relationship used to analyze economic data. Therefore, the claims recite certain methods of organizing human activity and mathematical concepts.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “an electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor and the instructions are executed by the at least one processor to enable the at least one processor” and “a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method” for receiving/transmitting data (e.g. “acquiring, from map application data, geographic location point active data;” etc.); processing data (e.g. “inputting feature vectors of the geographic location point active data in the to-be-monitored time frame and the N historical time frames before the to-be-monitored time frame into a pre-trained economic state monitoring model;” etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements – “an electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor and the instructions are executed by the at least one processor to enable the at least one processor” and “a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of analyzing geographic data in an economic model) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at page 21, that “various implementation modes of the systems and technologies described here can be implemented in a digital electronic circuit system, an integrated circuit system, an ASIC (application-specific integrated circuit), computer hardware, firmware, software, and/or combinations thereof. The various implementation modes may include: being implemented in one or more computer programs, wherein the one or more computer programs may be executed and/or interpreted on a programmable system including at least one programmable processor, and the programmable processor may be a special-purpose or general-purpose programmable processor, receive data and instructions from a storage system, at least one input device and at least one output device, and transmit the data and the instructions to the storage system, the at least one input device and the at least one output device... "machine-readable medium" and "computer-readable medium" refer to any computer program product, device, and/or apparatus.” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data;” “performing repetitive calculations” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 2-5 and 11-13 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Briancon et al. (US Patent Application Publication, 2020/0356900, hereinafter referred to as Briancon).

As per Claim 1, Briancon discloses a method for monitoring an economic state, wherein the method comprises: 

a)	acquiring, from map application data, geographic location point active data in a to-be-monitored future time frame and N historical time frames before the to-be-monitored time frame respectively for a to-be-monitored region, the N being a positive integer (See ¶0075-0076 for obtaining geographic location point data including commercial geographic location points, such as coordinates of latitude/longitude, a point of interest (POI), a semantic point of interest (POI), a user POI-based daily trajectories, traversal of geofences (e.g., within a radius around a center point or within a polygon defined by latitude/longitude coordinate vertices), dwells (e.g., a visit to a geofence for more than a threshold duration of time), and the like. See ¶0078-0080 where the geolocation data is obtained from historical records and n-tuples may be classified by geographic locales, co-location, point of interests (POI), collection of points of interest, or trajectory (collectively or individually locales), along with the other classifications. See ¶0088 where raw geolocation data (including latitude, longitude and timestamps) to map a sequence to a vector in a vector space (i.e. input vectors) over a set period of time (i.e. a sequence of time frames of location data. See ¶0091 where a predicted pattern identifies future geo-temporal sequences.).; and 

b)	inputting feature vectors of the geographic location point active data in the to-be-monitored time frame and the N historical time frames before the to-be-monitored time frame into a pre-trained economic state monitoring model, to obtain economic indicator data of the to-be-monitored region in the to-be-monitored time frame  (Briancon: ¶0078-0091: An algorithm is applied to raw geolocation data (including latitude, longitude and timestamps) to map a sequence to a vector in a vector space (i.e. input vectors) over a set period of time. See ¶0078-0080 where the geolocation data is obtained from historical records and n-tuples may be classified by geographic locales, co-location, point of interests (POI), collection of points of interest, or trajectory (collectively or individually locales), along with the other classifications. Events corresponding to geolocation data may be organized as vectors, where various scalars correspond to various indicia of geolocation. The geolocation or event data obtained from event logs (e.g. time frames) are weighted in terms of frequency. See ¶0091 where a prediction is determined with inputs by a trained machine learning model. See ¶0082 where economic feature data is predicted. Examiner notes that the location events that are inputted in feature vectors are weighed based of recency. Therefore, the input feature vectors that are mapped to a sequence correspond to a specific time frame.).

Claims 10 and 18 recite limitations already addressed by the rejection of Claim 1; therefore, the same rejection applies.

As per Claim 2, Briancon discloses the method according to claim 1, wherein the economic state monitoring model uses a time series model to establish a strong correlation between time distribution of the geographic location point active data and time distribution of the economic indicator data (Briancon: ¶0036-0044 and 0088: the model may use feature engineering to detect the relationship interconnections between geolocated events. Feature engineering makes time sequences or time series to easily model inputs. A Pearson correlation may be computed to determine the strength of the correlation.).

Claim 11 recites limitations already addressed by the rejection of Claim 2; therefore, the same rejection applies.

As per Claim 3, Briancon discloses the method according to claim 2, wherein the economic state monitoring model comprises: an input layer, an embedded layer and a prediction layer (Briancon: See ¶0087-0088 for an embedding space for a set of geolocated events and for input layer for mapping location data to an input vector. See ¶0091 where a prediction is determined with inputs by a trained machine learning model.); 

a)	the input layer is configured to output representations of the feature vectors of the geographic location point active data in the to-be-monitored time frame and the N historical time frames before the to-be-monitored time frame to the embedded layer (Briancon: ¶0078-0080, 0087-0089: An algorithm is applied to raw geolocation data (including latitude, longitude and timestamps) to map a sequence to a vector in a vector space (i.e. input vectors) over a set period of time. See ¶0078-0080 where the geolocation data is obtained from historical records and n-tuples may be classified by geographic locales, co-location, point of interests (POI), collection of points of interest, or trajectory (collectively or individually locales), along with the other classifications. Events corresponding to geolocation data may be organized as vectors, where various scalars correspond to various indicia of geolocation.); 

b)	the embedded layer is configured to weight an inputted feature vector xi of geographic location point active data in the ith time frame and an embedded layer vector hi-1 corresponding to the i-1th time frame to obtain an embedded layer vector hi corresponding to the ith time frame, wherein the ith time frame is sequentially taken from the time periods from the N historical time frames before the to-be-monitored time frame to the to-be-monitored time frame (Briancon: ¶0078-0089: A set of geolocated events may be transformed into an embedding space (e.g. vector representation of the set of geolocated events). An algorithm is applied to raw geolocation data (including latitude, longitude and timestamps) to map a time sequence to a vector in a vector space (i.e. input vectors) over a set period of time. See ¶0078-0082 and 0089 where the geolocation data is obtained from historical records and n-tuples may be classified by geographic locales, co-location, point of interests (POI), collection of points of interest, or trajectory (collectively or individually locales), along with the other classifications. Events corresponding to geolocation data may be organized as vectors, where various scalars correspond to various indicia of geolocation. The geolocation or event data obtained from event logs (e.g. time frames) are weighted in terms of frequency. Examiner notes that the location events that are inputted in feature vectors are weighed based of recency. Therefore, the input feature vectors that are mapped to a sequence correspond to a specific time frame.); and 

c)	the prediction layer is configured to obtain the economic indicator data in the to-be-monitored time frame by mapping according to the embedded layer vector corresponding to the to-be-monitored time frame (Briancon: ¶0078-0091: A set of geolocated events may be transformed into an embedding space (e.g. vector representation of the set of geolocated events). An algorithm is applied to raw geolocation data (including latitude, longitude and timestamps) to map a time sequence to a vector in a vector space (i.e. input vectors) over a set period of time. See ¶0091 where a prediction is determined with inputs by a trained machine learning model. See ¶0082 where economic feature data is predicted.).

Claim 12 recites limitations already addressed by the rejection of Claim 3; therefore, the same rejection applies.

As per Claim 4, Briancon discloses the method according to claim 1, wherein the geographic location point active data comprises at least one of the following: data of users' access to commercial geographic location points, data of newly added commercial geographic location points, data of the users' query of the commercial geographic location points and data of valid commercial geographic location points; and the economic indicator data comprises at least one of the following: Gross Domestic Product (GDP), purchasing managers index (PMI) and consumer price index (CPI) (See ¶0075-0076 for geographic location point data including commercial geographic location points, such as coordinates of latitude/longitude, a point of interest (POI), a semantic point of interest (POI), a user POI-based daily trajectories, traversal of geofences (e.g., within a radius around a center point or within a polygon defined by latitude/longitude coordinate vertices), dwells (e.g., a visit to a geofence for more than a threshold duration of time), and the like.).

Claim 13 recites limitations already addressed by the rejection of Claim 4; therefore, the same rejection applies.

As per Claim 5, Briancon discloses the method according to claim 1, wherein the geographic location point active data is geographic location point active data of a geographic location point type corresponding to a particular industry; and the economic indicator data obtained is economic indicator data for the particular industry (Briancon: ¶0015-10017: The invention models use cases relevant to geolocation inputs to identify trends in a particular industry. See a financing industry example with economic data in ¶0029. Additionally, see specific industries for predicting an industrial process, like an oil refinery, plastic manufacturing plant, or pharmaceutical manufacturing in ¶0070.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. (US 2017/0161755): A method for determining an economic impact of a candidate event includes receiving an event type identifier representing an event type of a candidate event to occur, and building a reference data store including historical transaction data records of payment transactions occurring in reference geographic areas associated with a reference event having the event type identifier. The method also includes generating a reference model from the historical transaction data records the models a reference number of active accounts and active merchants within a reference geographic area during a period of time associated with the reference event occurring in the geographic area. The method further includes determining a predicted number of active accounts and active merchants within the target geographic area using the reference model, and determining a predicted consumer spend using a predicted spend model. The method also includes generating an economic impact report including the consumer spend.

Anas et al. (US 2007/0162372): The present invention comprises a method for forecasting future economic conditions, land utilization and transportation network utilization and performance of a metropolitan area having a plurality of economic zones, the method includes the steps of: a) receiving a set of calibration values from a first input device; b) calculating a set of calibration constants with a first arithmetic logic unit; c) receiving a set of initial values for a set of desired outputs from a second input device, wherein the set of desired outputs includes regional economic, land use and transportation outputs; d) calculating the regional economic and land use outputs with a second arithmetic logic unit, wherein the regional economic and land use outputs include a first group of variable travel demands; e) calculating an origin to destination matrix with a third arithmetic logic unit, wherein the origin to destination matrix includes two-way daily person trips between an origin economic zone and a destination economic zone; f) calculating the transportation outputs with a fourth arithmetic logic unit, wherein the transportation outputs include a second group of variable travel demands; h) repeating steps d) through f) until the first group of variable travel demands is substantially the same as the second group of variable travel demands; and, g) providing the set of desired outputs to an output device.

Yu et al. (US 2003/0061132): Processed payment transaction records of consumer and business payers are received into a multi-dimensional networked data mart from databases originating from a multitude of financial institutions and payment processors. A post-processor linked to the data mart assigns all such transaction records with universal consumer and business expenditure categories used for payer financial management. Post-processed payment transaction records are indexed in the data mart by time, geography, and the universal consumer and business expenditure categories. Mathematical and analytical tools are applied to aggregated payment transaction records according to geographic, topographical, meteorological, chronological, demographic and other parameters. Endusers interact electronically with the data mart to view, create, synthesize and receive post-processed payment data for economic, investment, business, and marketing analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683